DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in this application.
Claims 1 and 5 have been amended by Applicant.

Response to Arguments
Regarding 35 U.S.C. § 103 rejection:  Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20190225218 A1) in view of Oguro et al. (US 20200114917 A1).
Regarding Claim 1, Ishikawa teaches a vehicle travel assist device that assists travel of a vehicle (Ishikawa, Fig 2), the vehicle travel assist device comprising: a control device configured to control the travel of the vehicle (Ishikawa, Fig 5 Box 40); and a memory device in which travel state information indicating a travel state of the vehicle is stored (Ishikawa, Fig 5 Box 42, [0032] “…vehicle position can be recognized using map data…stored in the memory unit”, [0058] “…current vehicle speed V1, vehicle speed V0 detected earlier and stored in the memory unit”), wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: execute vehicle guidance control that guides the vehicle to a target stop position by controlling a driving force and a braking force  based on the travel state information (Ishikawa, [0037] “the driving control unit…controls the actuators…to drive the vehicle…at target vehicle speed and target acceleration along target path generated by the action plan generation unit…controls the throttle actuator…shift actuator, brake actuator, and steering actuator so as to drive the vehicle“;[0034] “The action plan generation unit.. generates a driving path of the vehicle…(target path) from present time point to a certain time ahead based on, for example, a target route computed by the navigation unit…,subject vehicle position recognized by the subject vehicle position recognition unit…and external circumstances recognized by the exterior recognition unit;[0038] “the vehicle…backs into the parking space”; Examiner interprets “parking space” as reading on target stop position); during the vehicle guidance control,  execute driving force increase control that increases a driving force such that a wheel of the vehicle climbs over a difference-in-level (Ishikawa, Fig 6, [0041] “the vehicle control apparatus is configured…to facilitate ride-over of the rise…by the front wheels…following ride-over of the rise…by the rear wheels”, [0069] “…vehicle speed immediately before the front wheels…ride over the rise…is controlled to target vehicle speed…inertial force (kinetic energy) of the vehicle…necessary for the front wheels…to ride over the rise…is obtained and the front wheels…can easily ride over the rise…by inertial force”).
Ishikawa does not teach variably set an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control, wherein the increase rate of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a first distance is higher than the increase rate of the driving force in the driving force increase control in a case where the 2remaining distance at the time of the driving force increase control is a second distance shorter than the first distance.  However, Oguro teaches these limitations.
Oguro teaches variably set an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control (Oguro, [0054] “The driving force device…includes a driving force ECU, and a driving source including an engine or a traction motor…generates travel driving force (torque) in accordance with a vehicle control value…that is output from the vehicle control system…and transmits the travel driving force to wheels through a transmission (or directly)“;[0085] “with respect to the detected vehicle stop position …the target speed changing in accordance with the remaining distance Ds is set by a setting method that is determined in advance…as the setting method that is determined in advance, a target speed table Tv in which the target speed is correlated (linked) with every predetermined interval of the remaining distance Ds”);, wherein the increase rate of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a first distance is higher than the increase rate of the driving force in the driving force increase control in a case where the 2remaining distance at the time of the driving force increase control is a second distance shorter than the first distance (Oguro, [0086] “In the target speed table Tv, the higher vehicle speed is correlated as the remaining distance Ds is longer, and the lower vehicle speed is correlated as the remaining distance Ds is shorter. The target speed table Tv is a speed map in which the target speed when the host vehicle…decelerates is varied stepwise in accordance with the remaining distance Ds, that is, the target speed is gradually decreased as the remaining distance Ds becomes shorter”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to include variably set an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control, wherein the increase rate of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a first distance is higher than the increase rate of the driving force in the driving force increase control in a case where the 2 remaining distance at the time of the driving force increase control is a second distance shorter than the first distance as taught by Oguro in order to control the driving force of the vehicle so that the vehicle decelerates as it approaches the target stop position.
Regarding Claim 2, Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 1.  Ishikawa does not teach wherein the control device executes the vehicle guidance control with updating the remaining distance to the target stop position based on the travel state information.  However, Ogura teaches this limitation (Oguro, [0077] “The remaining distance calculation unit…calculates the remaining distance…for the host vehicle…to reach the vehicle stop position…on the basis of the current position…and the vehicle stop position…that has been specified”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate updating the remaining distance to the target stop position based on the travel state information as taught by Oguro in order to update the vehicle position to continuously modify the stopping position based on the vehicle's trajectory.
Regarding Claim 3, Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 1, wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: determine whether or not the wheel reaches the difference-in-level based on the travel state information (Ishikawa, [0045] “The ride-over determination unit…determines based on signals from the vehicle speed sensor…and acceleration sensor…whether the rear wheels…(driven wheels) have ridden over the rise”); and execute the driving force increase control after determining that the wheel reaches the difference-in-level (Ishikawa, [0064] “…the driving control unit…to control actuators AC so as to control actual vehicle speed immediately before the front wheels…(drive wheel) ride over the rise…to target vehicle speed”).
Regarding Claim 4, Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 1.  Ishikawa does not teach wherein the control device variably sets a target value of the driving force in the driving - 23 -force increase control according to the remaining distance to the target stop position at the time of the driving force increase control, and the target value in the case where the remaining distance is the first distance is greater than the target value in the case where the remaining distance is the second distance.  However, Oguro teaches these limitations. 
Oguro teaches wherein the control device variably sets a target value of the driving force in the driving - 23 -force increase control according to the remaining distance to the target stop position at the time of the driving force increase control (Oguro, [0054] “The driving force device…includes a driving force ECU, and a driving source including an engine or a traction motor…generates travel driving force (torque) in accordance with a vehicle control value…that is output from the vehicle control system…and transmits the travel driving force to wheels through a transmission (or directly)“;[0085] “with respect to the detected vehicle stop position …the target speed changing in accordance with the remaining distance Ds is set by a setting method that is determined in advance…as the setting method that is determined in advance, a target speed table Tv in which the target speed is correlated (linked) with every predetermined interval of the remaining distance Ds”) , and the target value in the case where the remaining distance is the first distance is greater than the target value in the case where the remaining distance is the second distance (Oguro, [0086] “In the target speed table Tv, the higher vehicle speed is correlated as the remaining distance Ds is longer, and the lower vehicle speed is correlated as the remaining distance Ds is shorter. The target speed table Tv is a speed map in which the target speed when the host vehicle…decelerates is varied stepwise in accordance with the remaining distance Ds, that is, the target speed is gradually decreased as the remaining distance Ds becomes shorter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to include the control device variably sets a target value of the driving force in the driving - 23 -force increase control according to the remaining distance to the target stop position at the time of the driving force increase control, and the target value in the case where the remaining distance is the first distance is greater than the target value in the case where the remaining distance is the second distance as taught by Oguro in order to control the acceleration of the vehicle as not to exceed the distance to the stopping position.
Regarding Claim 5, Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) that assists travel of a vehicle, the vehicle travel assist device comprising: a control device configured to control the travel of the vehicle (Ishikawa, Fig 5 Box 40); and a memory device in which travel state information indicating a travel state of the vehicle is stored (Ishikawa, Fig 5 Box 42, [0032] “…vehicle position can be recognized using map data…stored in the memory unit”, [0058] “…current vehicle speed V1, vehicle speed V0 detected earlier and stored in the memory unit”), wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: execute vehicle guidance control that guides the vehicle to a target stop position based on the travel state information (Ishikawa, [0034] “The action plan generation unit.. generates a driving path of the vehicle…(target path) from present time point to a certain time ahead based on, for example, a target route computed by the navigation unit…,subject vehicle position recognized by the subject vehicle position recognition unit…and external circumstances recognized by the exterior recognition unit); during the vehicle guidance control, execute driving force increase control that increases a driving force such that a wheel of the vehicle climbs over a difference-in-level (Ishikawa, Fig 6, [0041] “the vehicle control apparatus is configured…to facilitate ride-over of the rise…by the front wheels…following ride-over of the rise…by the rear wheels”, [0069] “…vehicle speed immediately before the front wheels…ride over the rise…is controlled to target vehicle speed…inertial force (kinetic energy) of the vehicle…necessary for the front wheels…to ride over the rise…is obtained and the front wheels…can easily ride over the rise…by inertial force).
Ishikawa does not teach variably set a target value of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control, wherein the target value of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a first distance is greater than the target value of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a second distance shorter than the first distance.  However, Oguro teaches these limitations.
Oguro teaches variably set a target value of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control (Oguro, [0054] “The driving force device…includes a driving force ECU, and a driving source including an engine or a traction motor…generates travel driving force (torque) in accordance with a vehicle control value…that is output from the vehicle control system…and transmits the travel driving force to wheels through a transmission (or directly)“;[0085] “with respect to the detected vehicle stop position …the target speed changing in accordance with the remaining distance Ds is set by a setting method that is determined in advance…as the setting method that is determined in advance, a target speed table Tv in which the target speed is correlated (linked) with every predetermined interval of the remaining distance Ds”), wherein the target value of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a first distance is greater than the target value of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a second distance shorter than the first distance (Oguro, [0086] “In the target speed table Tv, the higher vehicle speed is correlated as the remaining distance Ds is longer, and the lower vehicle speed is correlated as the remaining distance Ds is shorter. The target speed table Tv is a speed map in which the target speed when the host vehicle…decelerates is varied stepwise in accordance with the remaining distance Ds, that is, the target speed is gradually decreased as the remaining distance Ds becomes shorter”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to include variably set a target value of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control, wherein the target value of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a first distance is greater than the target value of the driving force in the driving force increase control in a case where the remaining distance at the time of the driving force increase control is a second distance shorter than the first distance. as taught by Oguro in order to control the driving force of the vehicle so that the vehicle decelerates as it approaches the target stop position.
Regarding Claim 6, Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 5, wherein the control device (Ishikawa, Fig 5v Box 40) is further configured to: estimate a minimum required driving force required for the wheel to climb over the difference-in-level, based on the travel state information (Ishikawa, [0049] “After the rear wheels…ride over the rise…the target vehicle speed calculation unit…calculates target vehicle speed…of the vehicle…immediately before the front wheels…ride over the rise…more exactly just before the front wheels…hit the rise…This target vehicle speed…is vehicle speed for obtaining inertial force of the vehicle…needed for the front wheels…to ride over the rise”); and set the target value of the driving force to the minimum required driving force or greater (Ishikawa, [0061] “After vehicle speed is controlled to target vehicle speed…up to immediately before the front wheels…ride over the rise…the driving control unit…lowers vehicle propulsion torque to a predetermined value. The reason for this is that in the present embodiment the front wheels…ride over the rise…mainly by inertial force, so that no need arises to increase vehicle propulsion torque between just before and just after riding over the rise…”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Virgen et al. (US 20190071087 A1) discloses variably set an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control (Virgen, [0014] “adjusting output torque of a vehicle driveline responsive to accelerator pedal position and a distance”).
Hamaguchi et al. (US 20100030439 A1) discloses execute vehicle guidance control that guides the vehicle to a target stop position based on the travel state information (Hamaguchi, [0020] “sets, as the target stop distance gain .alpha.(x), the value given by multiplying the target stop distance gain .alpha.(x-1) set by the vehicle control processing last time with the value of a function f(relative speed, own vehicle speed), which is a function of a relative speed associated with the detected obstacle and a vehicle speed of the vehicle 1 and gives various values less than 1. In other words, the controller 4 sets, as the target stop distance gain”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662